Order, entered on August 31, 1964, granting temporary alimony modified, on the law, on the facts and in the exercise of discretion and alimony reduced from $75 a week to $35 a week, and otherwise affirmed, without costs and without disbursements. The defendant husband’s earnings as a lithographer do tiot warrant the alimony ordered. Nor was there any proof that such a sum would be required to maintain the wife at the standard that prevailed during the comparatively short period of their married life. Concur — Botein, P. J., Breitel, Stevens and Steuer, JJ.; McNally, J., dissents in the following memorandum: I dissent and vote to affirm. Defendant admittedly abandoned the plaintiff under circumstances allegedly justifying his action. Considering the respective financial status of the parties, the temporary alimony award was within proper bounds.